 



SEPARATION AGREEMENT

     This Separation Agreement (“Agreement”) and the Release, which is attached
hereto and incorporated by reference as Exhibit A (the “Release”), are made and
entered into effective as of March 15, 2005, by and between, PLATO Learning,
Inc., a Delaware corporation (the “Company”), and John Murray (“Employee”).

RECITALS

     A. The Company and Employee entered into an Employment Agreement, dated
January 1, 2001 (the “Employment Agreement”), and an Employment Security
Agreement, dated January 24, 2001 (the “Employment Security Agreement”).

     B. The Company and Employee have mutually agreed to terminate the
Employment Agreement and Employee’s employment with the Company in accordance
with the terms of this Agreement.

     C. The parties to this Agreement have mutually agreed to settle and resolve
all actual and potential claims, and threatened causes of action which have been
or could be brought against the Company or Employee.

     NOW, THEREFORE, in consideration of the foregoing Recitals and all of the
terms and conditions set forth herein, the parties agree as follows:



1.   Consideration. The Company shall, after receipt of this fully executed
Agreement and Release, and after expiration without rescission of all applicable
rescission periods, provide Employee the compensation and other benefits set
forth in this Section 1.



  (a)   Salary Continuation. The Company shall pay the Employee his current
annualized base salary of $350,000 through December 31, 2007, in accordance with
the Company’s normal payroll practice and subject to withholding for federal,
state and local income and employment-related taxes. The Company will make such
salary continuation payments beginning with its first regular payroll following
expiration without rescission of all applicable rescission periods set forth in
the Release, and the initial payment shall cover the period from February 1,
2005, through the date of such initial payment.     (b)   Lump-Sum Payment. The
Company shall pay the Employee a lump sum of $1,000,000, subject to withholding
for federal, state and local income and employment-related taxes. The Company
will make such payment with its first regular payroll following expiration
without rescission of all applicable rescission periods set forth in the
Release.     (c)   Stock Options. The parties acknowledge that Employee holds
options to purchase shares of common stock of the Company that are outstanding
and exercisable as set forth on Exhibit B. All outstanding and exercisable
options set forth on Exhibit B shall remain exercisable through and expire at
5:00 p.m., Minneapolis time, on April 29, 2005. Employee acknowledges that all
unvested options shall

 



--------------------------------------------------------------------------------



 



      expire and be forfeited as of the date hereof. In consideration for the
lump-sum payment set forth in Section 1(b), the Company shall have no obligation
to grant Employee the option to purchase 260,000 shares of common stock
contemplated by Section 6(a) of the Employment Agreement.     (d)   COBRA
Continuation. Employee acknowledges that the Company has provided Employee with
information and election materials regarding continuation coverage under the
Company’s group medical, dental and life insurance plans in accordance with
applicable federal and state law (“COBRA”) and that Employee’s COBRA
continuation period began on February 1, 2005. If Employee elects COBRA
continuation coverage, Employee will pay the full cost of such COBRA
continuation coverage each month, and the Company will pay Employee an amount
equal to the difference between the amount Employee pays for such COBRA
continuation coverage each month and the amount paid by a full-time active
employee each month for the same level of coverage elected by Employee, subject
to withholding for federal, state and local income and employment-related taxes.
In order to receive payment pursuant to this Section 1(d), Employee must comply
with any reasonable policies and procedures specified by Employer.



2.   Resignation as an Officer and Director. Employee hereby confirms his
resignation of all of his positions as an officer (including Chairman of the
Board, President and Chief Executive Officer) and director of the Company and
all direct and indirect subsidiaries of the Company effective as of November 17,
2004. Employee will not visit any of the Company’s offices unless invited by an
officer of the Company, who will obtain, if necessary, any prior approval from
the Company’s Chief Executive Officer. Employee will not contact any of the
Company’s employees at any time to solicit any information regarding the
Company’s business, except that Employee may contact the Company’s Vice
President — Human Resources regarding administrative matters related to benefits
under this Agreement and Kelly Jacobus to conduct stock option transactions.  
3.   Prior Agreements. The parties acknowledge and agree that the Employment
Agreement and Employee’s employment with the Company terminated effective as of
January 31, 2005, without any further rights, liabilities or obligations of
either party thereunder, except that Employee continues to be bound by Section 7
of the Employment Agreement in accordance with its terms. The Employment
Security Agreement is hereby terminated without any rights, liabilities or
obligations of the Company or Employee thereunder.   4.   Release. In
consideration of the compensation and other benefits set forth in this
Agreement, the Employee will voluntarily sign the Release upon execution of this
Agreement. Employee acknowledges that the consideration under this Agreement is
adequate to support this Agreement and the Release. Except as set forth herein
and except for any claims the Company may have for breach of this Agreement, the
Release, or Section 7 of the Employment Agreement, the Company releases the
Employee from any and all claims, liabilities, causes of action and rights,
known or unknown, now or arising in the future, that the Company may have or
claim to have against the Employee as of the date of this Agreement.

2



--------------------------------------------------------------------------------



 



5.   Stipulation of No Charges. Employee affirmatively represents that he/she
has not filed nor caused to be filed any charges, claims, complaints, or actions
against the Company before any federal, state, or local administrative agency,
court, or other forum. Employee further waives any right to any form of recovery
or compensation from any legal action, excluding any action claiming this
Agreement and Release violate the ADEA and/or OWBPA, filed or threatened to be
filed by him/her or on his/her behalf based on his/her employment, terms of
employment, or termination from the Company. Employee understands that any
consideration paid to him/her pursuant to Section 1 may be deducted from any
monetary award he/she may receive as a result of a successful ADEA and/or OWBPA
challenge to this Agreement and Release.   6.   Non-Disparagement. The parties
to this Agreement agree that they will not make any disparaging or defamatory
comments regarding the other parties in any respect or make any comments
concerning any aspect of their relationship or the conduct or events which
precipitated Employee’s separation or negotiation of this Agreement.
Furthermore, Employee agrees not to assist or encourage in any way any
individual or group of individuals to bring or pursue a lawsuit, charge,
complaint, or grievance, or make any other demands against the Company. Employee
agrees that, in any and all future proceedings of whatever nature, he/she will
testify truthfully and will testify against the Company only to the extent that
he/she is compelled to do so by a lawful subpoena or other judicial or
administrative action.   7.   Non-Admissions. The parties expressly deny any and
all liability or wrongdoing and agree that nothing in this Agreement shall be
deemed to represent any concession or admission of such liability or wrongdoing
or any waiver of any defense.   8.   Invalidity. In case any one or more of the
provisions of this Agreement shall be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained in this Agreement will not in any way be affected or
impaired thereby.   9.   Return of Property/Intellectual Property. Employee has,
or will, return to the Company all originals and all copies of all property and
assets of the Company referred to in Section 7(a) of the Employment Agreement
created or obtained by the Employee as a result of or in the course of or in
connection with his or her employment with the Company which are in the
Employee’s possession or control, whether or not constituting confidential
information of the Company, including, but not limited to, computer files,
software programs, computer equipment, correspondence, notes, memoranda,
notebooks, drawings, prototypes, customer lists, or other documents and assets
delivered to or obtained by the Employee concerning any idea, product,
apparatus, invention or process manufactured, used, developed, investigated or
marketed by the Company during the period of his or her employment. Employee
acknowledges that all such materials and assets are, and will always remain, the
exclusive property of the Company. Upon the Company’s request, Employee will
execute and deliver promptly to the Company any written instruments or
assignments, and perform any other acts necessary in the Company’s opinion to
preserve property rights in any invention belonging to the Company against
forfeiture, abandonment or loss and to obtain and maintain letters

3



--------------------------------------------------------------------------------



 



    patent and/or copyrights on the inventions and to vest the entire right and
title to inventions in the Company. Employee agrees to perform such acts at no
charge to the Company, but the Company shall reimburse the Employee for
reasonable out-of-pocket expenses incurred in connection with performing such
acts.   10.   Voluntary and Knowing Action. Employee acknowledges that he/she
has had sufficient opportunity to review this Agreement and Release with his/her
attorney, that he/she has read and understands the terms of this Agreement and
attached Release, and that he/she has voluntarily and knowingly entered into
this Agreement to resolve any and all charges, claims, demands or causes of
action which he/she now has or may have with respect to the Company.   11.  
Governing Law. This Agreement shall be construed and interpreted in accordance
with applicable federal laws and the laws of the State of Minnesota without
regard to conflict of law principles of any jurisdiction.   12.   Legal Counsel
and Fees. The parties to this Agreement agree to bear their own costs and
attorneys’ fees, if any. Employee acknowledges that the Company, by this
Agreement, has advised him/her to consult with an attorney of his/her choice
prior to executing this Agreement and the Release. Employee acknowledges that
he/she has had the opportunity to be represented by legal counsel during the
negotiation and execution of this Agreement and Release, and that he/she
understands that he/she will be fully bound by this Agreement and Release.  
13.   Successors and Assigns. This Agreement is binding on and inures to the
benefit of the Company’s successors and assigns, all of which are included in
the term the “Company” as it is used in this Agreement. This Agreement is also
binding on Employee’s spouse, heirs, agents, executors, administrators and
successors.   14.   Choice of Law/Venue. This Agreement shall be construed and
interpreted in accordance with applicable federal laws and the laws of the State
of Minnesota. If either party brings a legal action pursuant to this Agreement
and Release including, but not limited to, an action to enforce its terms, or to
challenge its validity, such legal action shall be properly filed in a court of
competent jurisdiction located in Hennepin County, Minnesota.   15.   Entire
Agreement. Except for Employee’s continuing obligations under Section 7 of the
Employment Agreement, this Agreement and the Release constitute the entire
agreement between the parties. No modification, amendment or change of any kind
to this Agreement shall be effective unless it is in writing and signed by both
parties.   16.   Counterparts. This Agreement may be executed in one or more
counterparts, each which shall be an original and all of which shall constitute
one and the same instrument. Facsimile execution and delivery of this Agreement
shall be legal, valid and binding execution and delivery for all purposes.

4



--------------------------------------------------------------------------------



 



    IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
set forth below.

            PLATO LEARNING, INC.
      By:       Dated:     , 2005    David W. Smith        Chairman of the
Board     

            EMPLOYEE
    Dated:     , 2005  By:           John Murray           

5



--------------------------------------------------------------------------------



 



         

EXHIBIT A

RELEASE



1.   Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Technical legal words are not needed to describe
what I mean. Specific terms I use in this Release have the following meanings:



  (a)   “I,” “me,” and “my” include both me, John Murray, and anyone who has or
obtains any legal rights or claims through me.     (b)   “Company,” as used in
this Release, shall at all times mean PLATO Learning, Inc., and its respective
parent and/or subsidiary corporations, affiliates, successors, predecessors,
shareholders, present and/or former officers, directors, agents, employees, and
attorneys, whether in their individual or official capacities, benefit plans and
plan administrators, and insurers.     (c)   “My Claims” mean any and all of the
actual or potential claims of any kind whatsoever I, may have had, or currently
may have against Company, regardless of whether I now know about those claims,
including, but not limited to claims that are in any way related to my
employment with or separation (termination of employment) from the Company or,
directly or indirectly, the Company’s common stock or options to purchase shares
of the Company’s common stock. This includes, but is not limited to, claims for
invasion of privacy; breach of written or oral, express or implied, contract;
breach of fiduciary duty, fraud or misrepresentation; violation of the Federal
Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 203(s), the Age Discrimination in
Employment Act of 1967 (“ADEA”), 29 U.S.C. § 626, as amended, the Older Workers
Benefit Protection Act of 1990 (“OWBPA”), 29 U.S.C. 626(f), Title VII of the
Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e, et seq., the
Americans with Disabilities Act (“ADA”), 29 U.S.C. § 2101, et seq., the Family
and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq., the Employee
Retirement Income Security Act of 1978 (“ERISA”), as amended, 29 U.S.C. §§ 1001,
et seq., Equal Pay Act (“EPA”), 29 U.S.C. § 206(d), the Worker Adjustment and
Retraining Notification Act (“WARN”), 29 U.S.C. § 2101, et seq., the Minnesota
Human Rights Act, Minn. Stat. § 363.01, et seq., Minnesota Statutes § 181, et
seq., any civil rights laws based on protected class status; assault, battery,
defamation, intentional or negligent infliction of emotional distress, breach of
the covenant of good faith and fair dealing, promissory estoppel, negligence,
negligent hiring, retention or supervision, retaliation, constructive discharge,
violation of whistleblower protection laws, unjust enrichment, violation of
public policy, unlawful employment practices, violation of the federal or state
securities laws, and all other federal, state, local ordinance, decree, order,
common law or statutory claims.



2.   Agreement to Release My Claims. I agree to give up all My Claims, waive any
rights thereunder, and withdraw any and all of my charges and lawsuits against
Company, except as stated in Paragraph 5 of this Release. In exchange for my
agreement to release My Claims, I am receiving satisfactory consideration
(compensation) from Company. The consideration I am receiving is a full and fair
payment for the release of all My Claims. The Company does not owe me anything
in addition to what I will be receiving.

 



--------------------------------------------------------------------------------



 



3.   Older Workers Benefit Protection Act. I understand and have been advised
that the above release of My Claims is subject to the terms of the Older Workers
Benefit Protection Act (“OWBPA”). The OWBPA provides that an individual cannot
waive a right or claim under the Age Discrimination in Employment Act (“ADEA”)
unless the waiver is knowing and voluntary. I have been advised of this law, and
I agree that I am signing this Release voluntarily, and with full knowledge of
its consequences. I understand that the Company is giving me at least twenty-one
(21) days from the date I received a copy of this Release to decide whether I
want to sign it. I acknowledge that I have been advised to use this time to
consult with an attorney about the effect of this Release. If I sign this
Release before the end of the twenty-one (21) day period, it will be my
personal, voluntary decision to do so, and will be done with full knowledge of
my legal rights. I agree that material and/or immaterial changes to this Release
will not restart the running of this consideration period.   4.   Exclusions
from Release. My Claims do not include my rights, if any, to claim the
following: re-employment insurance benefits; claims for my vested
post-termination benefits under any 401(k) or similar retirement benefit plan;
my COBRA rights; my rights to enforce the terms of this Release and the
Separation Agreement of even date herewith; or my rights to assert claims that
are based on events occurring after this Release becomes effective.



  (a)   Nothing in this Release interferes with my right to file a charge with
the Equal Employment Opportunity Commission (“EEOC”) or participate in any
manner in an EEOC investigation or proceeding under Title VII, the ADA, the
ADEA, or the EPA. I do, however, understand that I am waiving my right to
recover individual relief including, but not limited to, back pay, front pay,
reinstatement, attorneys’ fees, and/or punitive damages, in any administrative
or legal action whether brought by me, the EEOC, or any other party.     (b)  
Nothing in this Release interferes with my right to challenge the knowing and
voluntary nature of this Release under the ADEA and/or OWBPA.     (c)   Nothing
in this Release limits any rights that I would otherwise have to be indemnified
by the Employer, in my capacity as an officer, director or employee of the
Company, under the Company’s Certificate of Incorporation, Bylaws, directors’
and officers’ insurance policy or Section 145 of the Delaware General
Corporation Law.     (d)   I agree that Company reserves any and all defenses,
which it has or might have against any unreleased claims brought by me. This
includes, but is not limited to, Company’s right to seek available costs and
attorneys’ fees, and to have any monetary award granted to me, if any, reduced
by the amount of money that I received in consideration for this Release.



5.   Right to Rescind and/or Revoke. I understand that insofar as this Release
relates to my rights under the ADEA, it shall not become effective or
enforceable until seven (7) days after I sign it. I have the right to rescind
this Release only insofar as it extends to potential claims under the ADEA by
written notice to Company within seven (7) calendar days following my signing
this Release, and within fifteen (15) calendar days as to waiver of claims under
the Minnesota Human Rights Act. Any such rescission must be in writing and
hand-delivered to Company or, if sent by mail, must be addressed as follows:



  (a)   post-marked within the seven (7) or fifteen (15) day period, whichever
is applicable;

2



--------------------------------------------------------------------------------



 



  (b)   properly addressed to Jill Verlo, Vice President — Human Resources,
PLATO Learning, Inc., 10801 Nesbitt Avenue South, Bloomington, Minnesota 55437;
and     (c)   sent by certified mail, return receipt requested.

  I understand that the payment I am receiving for settling and releasing My
Claims is contingent upon my agreement to be bound by the terms of this Release.
Accordingly, if I decide to rescind this Release, I understand that I am not
entitled to any of the payments or other consideration offered in the attached
Separation Agreement. I further understand that if I attempt to rescind my
release of any claim, I must immediately return to the Company or its counsel
all payments and other consideration I have received under my Separation
Agreement.



6.   I Understand the Terms of this Release. I have had the opportunity to read
this Release carefully and understand all its terms. I have reviewed this
Release with my own attorney. In agreeing to sign this Release, I have not
relied on any statements or explanations made by Company or their attorneys. I
understand and agree that this Release and the attached Separation Agreement
contain all the agreements between Company and me. We have no other written or
oral agreements.

     IN WITNESS WHEREOF, I have executed this Release on the date set forth
below.

           
 
    Dated:     , 2005             John Murray           

3



--------------------------------------------------------------------------------



 



         

Exhibit B — Stock Option Summary

                                                                               
                      Grant     Grant     Options     Grant     Options    
Options     Options     Options     Options     Options   Name   Plan     Date  
  Type     Granted     Price     Vested     Exercised     Cancelled     Unvested
    Outstanding     Exercisable  
Murray, John
  2000 SIP     09/13/2000     NSO     22,015     $ 13.3125       22,015       0
      0       0       22,015       22,015  
Murray, John
  2000 SIP     09/13/2000     ISO     7,985     $ 13.3125       7,985       0  
    0       0       7,985       7,985  
Murray, John
  1993 SOP     11/20/2000     NSO     53,334     $ 15.6443       53,334       0
      0       0       53,334       53,334  
Murray, John
  1993 SOP     12/05/2000     NSO     30,000     $ 14.1098       30,000       0
      0       0       30,000       30,000  
Murray, John
  1997 SOP     09/18/2001     NSO     1,662     $ 16.4250       1,662       0  
    0       0       1,662       1,662  
Murray, John
  2000 SIP     09/18/2001     NSO     9,712     $ 16.4250       9,712       0  
    0       0       9,712       9,712  
Murray, John
  2000 SIP     12/04/2001     NSO     75,293     $ 13.7400       75,293       0
      0       0       75,293       75,293  
Murray, John
  2002 SP     03/14/2002     NSO     46,667     $ 17.0000       46,667       0  
    0       0       46,667       46,667  
Murray, John
  2002 SP     09/10/2002     NSO     86,667     $ 6.6600       86,667      
57,778       0       0       28,889       28,889  
Muuray, John
  2002 SP     01/21/2003     NSO     35,000     $ 5.7800       35,000      
23,333       0       0       11,667       11,667  
Murray, John
  2002 SP     09/16/2003     NSO     86,667     $ 7.9500       86,667       0  
    0       0       86,667       86,667  
Murray, John
  2002 SP     12/10/2003     NSO     86,000     $ 10.2600       28,666       0  
    0       57,334       86,000       28,666  
 
                                                                         
 
                            541,002               483,668       81,111       0  
    57,334       459,891       402,557  
 
                                                                         

 